DETAILED ACTION
1.	This Final Office Action is in response to the Amendment filed April 18, 2022.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Talaski reference (WIPO Reference No. WO2018/045311).  
5.	Regarding claim 6, the Shimura reference discloses:
a fuel pump assembly (8), comprising: 
a first fuel pump (31) having an electric motor [Paragraph 0003—electrically controlling the number of revolutions], a pumping element that is driven by the motor [Paragraph 0003 that drives one rotor], an inlet (35) through which fuel enters the first fuel pump (31) and an outlet (37) through which fuel is discharged from the first fuel pump;
a second fuel pump (32) having an electric motor [Paragraph 0003], a pumping element that is driven by the motor [Paragraph 0003], an inlet (36) through which fuel enters the second fuel pump and an outlet (38) through which fuel is discharged from the second fuel pump;
a passage (40) communicated with the outlet of the first fuel pump and with the outlet of the second fuel pump;
a fuel outlet (47) in communication with the passage and through which fuel exits the fuel pump assembly; and
a valve (45) having an inlet in communication with the passage between the outlet of the first fuel pump and the outlet of the second fuel pump (FIG. 3—when the pump is operating in parallel mode the left side of (45) acts as an inlet which is between the outlet of the first fuel pump and the outlet of the second fuel pump), the valve also having an outlet through which fuel exits the passage (FIG. 3—right side of (45)) and a valve body that controls fuel flow through the valve (implicit).
If it is determined that the Shimura reference fails to disclose a valve body that controls the fuel flow through the valve, it would have been obvious at the time of the effective filing date of the claimed invention to use a valve body to control fluid flow through the valve based on the disclosure of controlling fluid flow in the Shimura reference.  
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
6.	Regarding claim 7, the Shimura reference further discloses:
wherein the outlet of the valve (FIG. 3—right side of (45)).  
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose communication with the second portion of the interior.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) discloses communication with the second portion of the interior (FIG. 4—discloses a check valve that is communication with the second portion of the interior which one of ordinary skill in the art would recognize could also apply to a valve).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes discloses communication with the second portion of the interior, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be 
communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
7.	Regarding claim 8, the Shimura reference fails to disclose:
a first check valve carried by the divider that permits fuel flow from the second portion to the first portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
8.	Regarding claim 9, the Shimura reference fails to disclose:
a second check valve carried by the divider that permits fuel flow from the first portion to the second portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second check valve carried by the divider that permits fuel flow from the first portion to the section port, since it has been held that mere duplication of the essential working parts of a device involves and the mere reversal of parts require only routine skill in the art.  MPEP 2144.04 (VI-B).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
9.	Regarding claim 10, the Shimura reference fails to disclose:
a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, and which includes a second check valve carried by the divider that permits fuel flow from the first portion to the second portion.
The Talaski reference teaches it is conventional in the art of pump systems to provide as taught in (FIG. 4) a first check valve (166) carried by the divider (162) that permits fuel flow from the second portion to the first portion (FIG. 4).  Such configurations/structures would allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second check valve carried by the divider that permits fuel flow from the first portion to the section port, since it has been held that mere duplication of the essential working parts of a device involves and the mere reversal of parts require only routine skill in the art.  MPEP 2144.04 (VI-B).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes a first check valve carried by the divider that permits fuel flow from the second portion to the first portion, as clearly suggested and taught by the Talaski reference, in order to allow the pressure drop to be communicated with the inlet chamber and not the primary chamber (Pages 11-12, line 32 to line 1).  
10.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as obvious over the Shimura reference in view of the Talaski reference and further in view of the Iwai reference.   
11.	Regarding claim 11, the Shimura reference further discloses:
a pressure regulator (44) having an inlet (FIG. 3) in communication with the passage between the valve and the second fuel pump outlet (FIG. 3—pressure regulator (44) inlet is between the valve (45) and the second fuel pump outlet (38).
The Shimura reference discloses the invention as essentially claimed.  However, the Shimura reference fails to disclose the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet.
The Iwai reference teaches it is conventional in the art of pressure regulators to provide as taught in (FIG. 2) the pressure regulator also having an outlet (21c) from which fuel exits the passage (FIG. 2) and a valve body (26) between the inlet (21a), the valve body (26) being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet (Column 5, lines 21-31).  Such configurations/structures would allow excess fuel to be discharged (Column 5, lines 21-31).
The combination of the Shimura reference and the Iwai reference teach the invention as essentially claimed.  However, the modified Shimura reference fails to disclose wherein the pressure regulator outlet is in communication with the second portion of the interior.
Having the pressure regulator outlet of the Iwai reference in communication with a second portion of the interior would have been obvious to one of ordinary skill in the art as the use of a known technique (placing a device inside a dividing wall to face one side of a divided interior space—as taught by the Talaski reference) to improve a similar device (the pump 
assembly of the Shimura reference is similar to the pump assembly in the Talaski reference) in the same way (by controlling fluid flow).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the assembly of the Shimura reference, such that the assembly further includes the pressure regulator also having an outlet from which fuel exits the passage and a valve body between the inlet and the outlet, the valve body being responsive to a pressure of fuel at the pressure regulator inlet that is above a threshold pressure to permit fuel to flow through the pressure regulator outlet, as clearly suggested and taught by the Iwai reference, in order to allow excess fuel to be discharged (Column 5, lines 21-31).  
Allowable Subject Matter
12.	Claims 1-5 and 12-19 are allowed.  
Response to Arguments
13.	Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.  The Applicant made a persuasive amendment and arguments for claims 1 and 12 and therefore they have been allowed.  However, the Applicant argument in support of the patentability of claim 6 is traversed.
	The Applicant argues that the Shimura reference and the Talaski reference can not be suitably combined.  The Applicant’s rationale is that Talaski teaches two fuel pumps where one pump’s inlet must be outside the reservoir in order for the system to function.  The Applicant then argues that the Shimura reference is different because bifurcating the inlet fuel supplies would cause one pump to directly pump fuel from a fuel tank to the engine without supplying fuel to the other fuel pump thereby negatively affecting operation.
	Consider the claim language: a reservoir having an interior and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet and a second portion on the other side of the divider that is in communication with the second fuel pump inlet.  It has been shown that the Talaski reference teaches each and every one of these features in (FIG. 4).  The reservoir is (12) and has an interior (160, 164).  The divider is (162) and the first portion is (164) which is in communication with the first fuel pump (14) inlet (36) and a second portion (160) on the other side of the divider that is in communication with the second fuel pump (152) inlet (156).  Clearly the Talaski reference teaches each and every feature of the claim.
	Concerning the combination issue, the argument falls flat.  The Shimura reference has a unit case (33) that contains both of the pumps (31, 32).  If the Shimura reference were modified so that a divider (like the divider in the Talaski reference) divided the unit case into two halves with one pump on each side of the divider then Shimura would be modified to show: a reservoir (33) having an interior (area receiving pumps 31, 32) and a divider in the interior, and wherein the interior includes a first portion on one side of the divider that is in communication with the first fuel pump inlet (35) and a second portion on the other side of the divider that is in communication with the second fuel pump inlet (36).  Putting a divider between the pumps would allow the Shimura to be modified to arrive at the language of the claim.  And putting a divider would do absolutely nothing to impair the operation of the Shimura reference as each pump would be sucking fuel from the bottom of the unit case just the same as without the divider being located there.  
	Finally, the Applicant argues that for the dependent claims they have different operations and therefore duplication of parts is inapplicable.  It appears that Applicant is asserting that functional, not structural, differences are a basis for patentability in an apparatus claim.  Functional differences are not a basis for patentability.  
	Accordingly, claims 6-11 are finally rejected.  
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747